Title: From George Washington to Elias Boudinot, 22 June 1799
From: Washington, George
To: Boudinot, Elias



Dear Sir,
Mount Vernon, June 22d 1799

When I had the pleasure of seeing you in Philadelphia last winter, I mentioned my intention of writing to Mr Pintard for a fresh supply of wine, as my stock was getting low, and you were so good as to offer to furnish me with a pipe from some which you expected from Mr Pintard for your own use. At that time I had no doubt but I should be able to get a s[u]pply from Madeira befor this; but, having written to Mr Pintard on the 13th of January, and hearing nothing from him since, I am apprehensive that my letters

may have miscarried, and that my stock will be nearly exhausted before he can be informed of my wants, which I have again intimated to him in a letter of this date the original & duplicate of which I beg the favor of you to forward by the 1st convey[an]ce—If, therefore, the wine which you expected, has come to hand, and you can, without any inconvenience to yourself, let me have a pipe of it, I will desire Colo. Biddle (who transacts business for me in Philada) to have it ship’d to this place, and pay you the amount, to which I should add my best thanks. Mrs Washington unites in respects & best wishes for the health & happiness of Mrs Boudinot, Mrs Bradford & yourself with Dear Sir Yr most Obdt Servt
